Title: To Benjamin Franklin from St. John de Crèvecoeur, [26 September 1781]
From: Crèvecœur, Michel-Guillaume St. John de
To: Franklin, Benjamin


Sir
Caen [September 26, 1781]
Yes Sir I am the Same Person whom Madame La Contesse de Houdetot had been So Kind as to mention to you,— the Reason of this mistake proceeds from the singularity of the french Customs, which renders their names allmost arbitrary, & often Leads them to forget their Family ones; it is in consequence of this, that there are more alias dictus in this than in any other Country in Europe. The Name of our Family is St. Jean, in English St. John a name as antient as the Conquest of England by Wm. the Bastard.—
I am So great a Stranger to the manners of this, tho’ my native Country (having quitted it very young) that I never dreamt I had any other than the old family name—I was greatly astonished when at my Late return, I Saw myself under the Necessity of being Called by that of Crevecoeur,— Excuse this Tedious explanation, which I hope you’ll not think Improper, as I have run the risk of either remaining unknown to you, or of Loosing the good effects which were Intended by Madame la Contesse de Houdetot in mentioning me to you— I don’t mean to be Troublesome, very far from it, I am much more ambitious of the Honor of your Esteem than of any thing else; I flatter myself with being able to Cultivate that of your acquaintance this winter being Invited to spend [torn: several words missing] Marquis de Turgot’s house, brother to the Late Comptrolleur general— the Intendant of this City has thought proper to write to the Insignificant admiraltry of Bayeux, in consequence of which I have been put in posession of the wherry in which the 5 americans Came over; this has prevented the Intendant from sending to the admiral the Memorial, a copy of which I had taken the Liberty to Send you— no Sooner had I received this wherry than I offered it to the Intendant who accepted of it— as Soon as he makes me Some pecuniary Present, which I expect, I have Informed my friends at Lorient to draw on me for the Sum Granted whatever it Will be. I have not Seen this Intendant yet—
Poor Colol. Palfrey I am Sincerely Sorry for him; after having served his country in the field, he wou’d greatly have Served her here also, where Such an Establishment is So Necessary— I earnestly wish than another equally capable may Succed him— the English Language being common to both the americans as well as to the Inhabitants of Great Britain the former becomes often Exposed to be Treated as Ennemies Instead of being taken by the hand & received as Friends—
I thank you very kindly for your recomendations, I make no doubt of their weight [always.]
I have the honor to be with unfeigned Respect sir Your Very Humble Servant
St. John De CrevecœurChès Mr. Le Masir MarchdRuë St. Jean Caën
 
Notation: [torn: several words missing] Caen 26 7bre. 1781.
